Atkinson, J.
1. If a vendor sells personal property and in the contract of sale promises the vendee, in consideration of the order for the goods, to allow commissions to a selling agent who is a friend of the vendee, but who has not negotiated the sale, and if- the vendor after the sale has been completed refuses to pay the commissions, the vendee suing for the use of the selling agent can maintain an action to recover the commissions. Bell v. McGrady, 32 Ga. 257; Richmond & Danville Railroad Co. v. Bedell, 88 Ga. 591 (15 S. E. 676); Dallas v. Heard, 32 Ga. 604. See also Sheppard v. Bridges, 137 Ga. 615 (74 S. E. 245).
2. It was erroneous to sustain the general demurrer to the petition as amended, and to 'dismiss the case.

Judgment reversed.


All the Justices concur, except Evans, P. J., dissenting.